259 P.3d 1062 (2011)
2011 UT App 92
STATE of Utah, in the interest of K.C. and A.C., persons under eighteen years of age.
A.C., Appellant,
v.
State of Utah, Appellee.
No. 20110117-CA.
Court of Appeals of Utah.
March 24, 2011.
A.C., Draper, for Appellant Pro Se.
Mark L. Shurtleff and John M. Peterson, Salt Lake City, for Appellee.
Before Judges ORME, THORNE, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 A.C. (Mother) seeks to appeal the termination of her parental rights pursuant to her voluntary relinquishment entered on December 3, 2010.
¶ 2 Pursuant to rule 52(a) of the Utah Rules of Appellate Procedure, the time for filing an appeal from a child welfare matter is fifteen days from the entry of the order appealed. See Utah R.App. P. 52(a). The filing time may be extended only by motion filed before the initial appeal time has run. See id. R. 59(a). These time frames and requirements cannot be suspended or extended. See id. R. 2.
¶ 3 The order formally terminating Mother's parental rights was entered on December 3, 2010, after she relinquished her rights. Mother filed a letter construed as a notice of *1063 appeal on January 27, 2011, beyond the time to file an appeal. Where an appeal is not timely filed, this court lacks jurisdiction over the appeal and must dismiss it. See Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616.
¶ 4 Dismissed.